Exhibit 10.7

Eighth Amended and Restated Rent Supplement

(McAllen Lease)

March 13, 2015

This Eighth Amended and Restated Rent Supplement (this “Eighth Amended
Supplement”) between Sharyland Distribution and Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
March 13, 2015, to memorialize supplements to the McAllen Lease (as defined
below), effective as of January 1, 2015. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the McAllen
Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Lease
Agreement (McAllen System) dated December 1, 2014 (as amended from time to time
in accordance with its terms, the “McAllen Lease”);

WHEREAS, Lessor and Lessee executed a Seventh Amended and Restated Rent
Supplement (McAllen Lease) effective as of January 1, 2015 (the “Seventh Amended
Supplement”);

WHEREAS, the Incremental CapEx and Lessee CapEx for 2014 were different than
expected and the Parties wish to effect a Rent Validation (as set forth in
Section 3.2(c) of the McAllen Lease) to memorialize the effect of such
difference;

WHEREAS, as a result of this Rent Validation, a one-time payment set forth below
is owed and will be paid promptly upon execution hereof; and

WHEREAS, the Parties wish to amend and restate the Seventh Amended Supplement
pursuant to Section 3.2(c) of the McAllen Lease.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1. The Seventh Amended Supplement is hereby amended and restated in its entirety
as set forth below.

2. The McAllen Lease, except as supplemented by this Eighth Amended Supplement,
shall remain in full force and effect.

 

Incremental CapEx:

2010 $ 2,195,000    2011 $ 504,000    2012 $ 1,262,963    2013 $ 16,391,255   
2014 $ 44,535,763 #  $ 1,506,379 ##       

 

 

  (total 2014) $ 46,042,142 ###  2015 $ 1,019,493 * 

 

# Represents the validated amount of transmission Incremental CapEx in 2014.

## Represents the “validated” amount of 2014 distribution Incremental CapEx,
i.e. a Rent Validation has occurred pursuant to Section 3.2(c) of the McAllen
Lease, and, as part of this Rent Validation, the amount of 2014 distribution
Incremental CapEx has been restated. The amount of 2014 distribution Incremental
CapEx included in the Seventh Amended Supplement was $1,927,354.

 

MCALLEN LEASE

1



--------------------------------------------------------------------------------

### Represents the total validated amount of transmission and distribution
Incremental CapEx in 2014.

* Represents the amount of distribution Incremental CapEx that the Parties
expect to be placed in service during 2015, with a weighted average in service
date of July 1, 2015. Rent supplements with respect to this distribution
Incremental CapEx were agreed to and memorialized as part of the Sixth Amended
and Restated Rent Supplement Schedule (McAllen Lease) dated January 1, 2015.

 

Lessee CapEx:

2010 $ 666,488    2011 $ 121,897    2012 $ 263,733    2013 $ 68,303    2014 $
89,405 #  2015 $ 0   

 

# Represents the “validated” amount of 2014 Lessee CapEx, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the McAllen Lease, and, as part of
this Rent Validation, the amount of 2014 Lessee CapEx has been restated. The
amount of 2014 Lessee CapEx included in the Seventh Amended Supplement was
$572,575.

 

Base Rent: 2010 $ 5,260,447    2011 $ 5,453,529    2012 $ 5,521,881    2013 $
6,566,290    2014 $ 8,445,964 #  2015 $ 11,764,854 *  2016 $ 11,673,277    2017
$ 11,103,003    2018 $ 10,673,954    2019 $ 10,478,148   

 

# Represents the “validated” amount of 2014 Base Rent, i.e. a Rent Validation
has occurred pursuant to Section 3.2(c) of the McAllen Lease and, as part of
this Rent Validation, the amount of 2014 Base Rent has been restated. The amount
of 2014 Base Rent included in the Seventh Amended Supplement was $8,416,404.

* Lessee will make a monthly 2015 Base Rent payment of $952,734 on the 15th day
of each month beginning on March 15, 2015 through May 15, 2015 (with respect to
January through March 2015). Following these payments, Lessee will make a
monthly 2015 Base Rent payment of $989,628 on the 15th day of each month
beginning June 15, 2015 through February 15, 2016 (with respect to April 2015
through December 2015). Following these payments, the aggregate amount of 2015
Base Rent paid to Lessor under the McAllen Lease will equal the asterisked
amount above.

 

Percentage Rent Percentages: 2010   36.993 %  2011   36.972 %  2012   36.923 % 
2013   37.0 %  2014   36.9 %#  2015   37.2 %  2016   32.1 %  2017   31.1 %  2018
  29.2 %  2019   28.9 % 

 

MCALLEN LEASE

2



--------------------------------------------------------------------------------

# Represents the “validated” percentage applicable to 2014 Percentage Rent, i.e.
a Rent Validation has occurred pursuant to Section 3.2(c) of the McAllen Lease
and, as part of this Rent Validation, the 2014 percentage has been restated. The
2014 percentage included in the Seventh Amended Supplement was 37.0%.

 

Annual Percentage Rent Breakpoints: 2010 $ 5,260,447    2011 $ 5,453,529    2012
$ 5,521,881    2013 $ 6,566,290    2014 $ 8,445,964 #  2015 $ 11,764,854    2016
$ 12,423,277    2017 $ 11,883,003    2018 $ 11,484,954    2019 $ 11,322,148   

 

# Represents the “validated” 2014 Annual Percentage Rent Breakpoint, i.e. a Rent
Validation has occurred pursuant to Section 3.2(c) of the McAllen Lease and, as
part of this Rent Validation, the 2014 Annual Percentage Rent Breakpoint has
been restated. The 2014 Annual Percentage Rent Breakpoint included in the
Seventh Amended Supplement was $8,416,404.

 

Revenues Attributable to Lessee CapEx: 2010 $ 60,546    2011 $ 249,481    2012 $
289,945    2013 $ 345,693    2014 $ 355,744 #  2015 $ 305,891    2016 $ 150,457
   2017 $ 46,620    2018 $ 25,145    2019 $ 0   

 

# Represents the “validated” 2014 Revenues Attributable to Lessee CapEx, i.e. a
Rent Validation has occurred pursuant to Section 3.2(c) of the McAllen Lease
and, as part of this Rent Validation, the 2014 Revenues Attributable to Lessee
CapEx have been restated. The 2014 Revenues Attributable to Lessee CapEx
included in the Seventh Amended Supplement was $390,608.

 

MCALLEN LEASE

3



--------------------------------------------------------------------------------

Original Base CapEx:

                       Original Base
CapEx      CapEx Placed in
Service     Incremental
CapEx     Accumulation of
Deficit      2010    $ 500,000       $ 4,445,000      $ 3,945,000      $ 0      
2011    $ 500,000       $ 1,004,000      $ 504,000      $ 0       2012    $
500,000       $ 1,762,963      $ 1,262,963      $ 0       2013    $ 500,000   
   $ 16,891,255      $ 16,391,255      $ 0       2014    $ 500,000       $
46,542,142 #    $ 46,042,142 #    $ 0       2015    $ 500,000       $ 1,519,493
     $ 1,019,493        N/A       2016    $ 500,000       $ 0      $ 0       
N/A       2017    $ 500,000       $ 0      $ 0        N/A       2018    $
500,000       $ 0      $ 0        N/A       2019    $ 500,000       $ 0      $ 0
       N/A   

 

# Represents the “validated” amount of Base CapEx placed in service and
Incremental CapEx, i.e. a Rent Validation has occurred pursuant to
Section 3.2(c) of the McAllen Lease and, as part of this Rent Validation, the
2014 Revenues Attributable to Base CapEx placed in service and Incremental CapEx
have been restated. In the Seventh Amended Supplement, the 2014 Base CapEx
placed in service was $500,000 and the 2014 Incremental CapEx included was
$49,238,578.

Validation Payment: As a result of the validation described above, pursuant to
Section 3.2(c) of the McAllen Lease, Lessor will pay Lessee $163,990.00 promptly
following execution hereof.

 

ERCOT Transmission Rate Allocation:    before June 20, 2013: 100%    between
June 20 and October 17, 2013: 27.8%    between October 17, 2013 and February 25,
2014: 11.8%    between February 25 and May 1, 2014: 8.2%    between May 1 and
October 3, 2014: 8.6%    between October 3, 2014 and March 31, 2015: 12.0%   
between April 1, 2015 and October 31, 2015: 11.9%    starting November 1, 2015:
10.6%

Term of Rent Supplement: Expires 12/31/19

 

MCALLEN LEASE

4



--------------------------------------------------------------------------------

The Parties have executed this Eighth Amended Supplement to the McAllen Lease as
of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:

/s/ Mark Caskey

Name:

Mark Caskey

Title:

President

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:

/s/ Brant Meleski

Name: Brant Meleski Title: Chief Financial Officer

 

MCALLEN LEASE

5